Order, Supreme Court, New York County (Edward Lehner, J.), entered August 15, 2002, which granted defendant’s motion to dismiss the action, unanimously affirmed, with costs.
An owner/shareholder is not individually hable for the torts of a corporation unless it is established that he exercised complete dominion over the corporation alleged to have committed the wrong (Brito v DILP Corp., 282 AD2d 320 [2001]). We reject plaintiff’s claim that defendant, a principal of the restaurant corporation, engaged in allegedly tortious conduct, *162for which he should be held individually responsible. Such conduct amounts, at most, to nonfeasance, for which defendant is not liable (Michaels v Lispenard Holding Corp., 11 AD2d 12, 14 [I960]). Furthermore, plaintiff failed to demonstrate the requisite elements of a claim for breach of fiduciary duty. Concur—Tom, J.P., Andrias, Saxe and Ellerin, JJ.